Citation Nr: 1218733	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder NOS.

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to October 1997 and January 2005 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a low back condition, adjustment disorder/depression, bilateral hearing loss, tinnitus, and night blindness.  In July 2008, the Veteran submitted a notice of disagreement with the denials of service connection for a low back condition, adjustment disorder/depression, and bilateral hearing loss.  He subsequently perfected his appeal in March 2009.

In April 2010, the Veteran presented sworn testimony during a video conference hearing in Indianapolis, Indiana, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In August 2010, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and remanded his claims for service connection for a psychiatric disorder and a low back disorder to the Appeals Management Center (AMC) for further evidentiary development, including attempting to obtain additional service and private treatment records and providing the Veteran with new VA psychiatric and orthopedic examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the records shows that the AMC attempted to obtain the relevant service and private treatment records.  Additionally, the Veteran was afforded new VA psychiatric and orthopedic examinations in September 2010 with July and August 2011 addendums.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of his claims of entitlement to service connection for an acquired psychiatric disability, to include depressive disorder NOS, and a low back disorder.

With regard to his claimed acquired psychiatric disability, the Veteran was afforded VA examinations in April 2007 and September 2010, with an August 2011 addendum opinion.  The April 2007 examiner noted the Veteran's in-service treatment for depression and adjustment disorder.  She diagnosed the Veteran with depressive disorder NOS, rule out major depression, panic disorder without agoraphobia, and rule out narcissistic traits.  She concluded that the Veteran's current depressive disorder NOS was a "later development or new phase" of his in-service adjustment disorder.  The September 2010 and August 2011 VA examiners concluded that the Veteran had borderline personality disorder which accounted for his in-service psychiatric problems, but that he did not have any axis I psychiatric disorders.  However, the later VA examiners did not address the Veteran's multiple axis I diagnoses during the appeals period or reconcile their findings of no axis I diagnosis with the April 2007 examiner's axis I diagnosis of depressive disorder NOS.  As such, the claim must be remanded to obtain an opinion that fully addresses the Veteran's various psychiatric disorders throughout the appeals period.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

With regard to his claimed low back disability, the Veteran has been afforded two VA examinations and an addendum opinion.  An April 2007 VA general medical examination report diagnosed the Veteran with chronic lumbar spine strain, but did not provide an opinion on the etiology of this condition or indicate whether it was related to his military service.  A September 2010 VA examination report did not diagnose the Veteran with a low back disorder, concluding only that he had low back pain.  The September 2010 examiner concluded that she could not resolve the issue of the etiology of the Veteran's low back pain without resorting to mere speculation.  Finally, a July 2011 addendum opinion noted diagnoses of early spondylosis and sacralization.  The July 2011 examiner concluded that she could not resolve the accuracy of the spondylosis diagnosis without resorting to mere speculation as spondylosis had not been noted in any subsequent x-rays.  She further noted that the finding of sacralization was a congenital condition.  In light of the lack of a low back diagnosis at the time of the September 2010 VA examination, she concluded that the Veteran's current low back pain was not related to service.  However, the September 2010 and July 2011 VA examiners failed to provide an opinion on the etiology of the Veteran's currently diagnosed chronic lumbar spine strain or on whether any congenital disorder, such as sacralization, had a low back disorder, such as chronic lumbar spine strain, superimposed upon it.  In light of these deficiencies, the opinions of record are inadequate to decide the claim.  See Barr, supra.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for an acquired psychiatric disability, to include depressive disorder NOS, and a low back disability must be remanded for new VA examinations and opinions.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be scheduled for VA examinations with appropriate examiners to determine the nature and etiology of his acquired psychiatric disorder(s) and low back disorder(s).  The examiners must review the Veteran's claims file in conjunction with the examinations.  That such a review was conducted must be noted in the examination reports.

With regard to the Veteran's claimed acquired psychiatric disorder, the examiner should specifically identify each of the Veteran's current psychiatric diagnoses, and provide an opinion as to the likelihood that each diagnosis was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  If the examiner diagnoses the Veteran with a personality disorder, s/he must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.  The examiner should also comment on the April 2007, September 2010, and August 2011 VA opinions.  

With regard to the Veteran's claimed low back disability, the examiner should specifically identify each of the Veteran's current low back diagnoses, and provide an opinion as to the likelihood that each diagnosis was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  If the examiner identifies any congenital or developmental defects, s/he should specifically comment on whether any other disability exists that is superimposed upon the congenital or developmental defect.  The examiner should also specifically comment on the April 2007 VA examiner's diagnosis of chronic lumbar spine strain, the service treatment records documenting complaints of low back pain and findings of very early spondylosis and sacralization, and the Veteran's complaints of low back pain since service.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for an acquired psychiatric disability, to include depressive disorder NOS, and a low back disability should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


